TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00310-CR
                                       NO. 03-08-00311-CR




                                Travis Henry Benner, Appellant

                                                  v.

                                   The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
       NOS. 60793 & 61655, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant seeks to appeal from judgments of conviction for the unauthorized use of

a motor vehicle and for aggravated robbery. In February 2007, appellant pled guilty in trial court

cause number 60793 (our cause number 03-08-00310-CR) and was placed on deferred adjudication

for five years. In April 2008, appellant pled true to the State’s motion to adjudicate in cause 60793

and guilty to the offense of aggravated robbery in trial court cause number 61655 (our cause number

03-08-00311-CR). The trial court signed a judgment adjudicating his guilt in cause 60793 and a

judgment of conviction in cause 61655. The trial court has certified that both causes are plea bargain

cases and that appellant has no right of appeal. Thus, the appeals are dismissed. See Tex. R. App.

P. 25.2(d).
                                           ___________________________________________

                                           David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Dismissed for Want of Jurisdiction

Filed: July 24, 2008

Do Not Publish




                                              2